Citation Nr: 0331305	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  00-24 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether the appellant may be substituted for the veteran 
in a claim for entitlement to VA compensation benefits which 
had been filed by the veteran and was pending at the time of 
his death.

2.  Entitlement to dependency and indemnity compensation 
benefits based upon a claim for VA compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from May 1957 to March 
1960.  He died on August [redacted], 1999.  The appellant is his 
widow.

Appellate consideration of the issue of entitlement to 
dependency and indemnity compensation benefits based upon a 
claim for VA compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death will 
be deferred pending completion of the development requested 
in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1957 to March 1960.

2.  The veteran died on August [redacted], 1999.  

3.  A claim for entitlement to VA compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 was pending at the time 
of the veteran's death.





CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1997, the appellant filed, in her capacity as VA 
payee of the veteran's VA benefits on behalf of the veteran, 
a claim for VA compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for deterioration of his physical and 
mental state that she asserted occurred to him while he was 
under VA medical care.  In a March 1999 decision, the RO 
denied the claim.  The appellant submitted a timely-filed 
notice of disagreement in May 1999.  The RO issued a 
Statement of the Case in June 1999.  The veteran died in 
August 1999.  The appellant filed a substantive appeal in 
October 1999, requesting that she be able to continue the 
appeal.  

In a December 1999 letter, the RO informed the appellant that 
because the veteran had died, his appeal had been closed.  
The appellant filed a notice of disagreement with this 
determination in January 2000.  A Statement of the Case was 
issued in February 2000.  The appellant indicated her 
continued disagreement and an intention to appeal the 
determination in a November 2000 appeal.  Therefore, a timely 
appeal as to this question has been perfected and the Board 
has jurisdiction over this matter.  38 C.F.R. §§ 20.200, 
20.202.

Unfortunately, the veteran died during the pendency of the 
appeal for entitlement to VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  

It is important to emphasize that although the veteran had 
been judged incompetent to handle his VA funds, and the 
appellant had been designated the payee of his VA benefits, 
the denial of the November 1997 claim for 38 U.S.C.A. § 1151 
compensation benefits was his claim.  It was due to the 
exigencies of the situation; that the veteran was confined to 
a nursing home with various debilitating physical and mental 
problems, that the appellant was acting on his behalf in 
pressing the claim for VA benefits under the provisions of 
38 U.S.C.A. § 1151.  Thus, although, she had actually filed 
the claim and shepherded it through the VA adjudication 
system, it was not her claim.  It is well-established that 
veteran's claims do not survive their deaths and thus well-
established that the appellant had no standing to continue 
the claim after the veteran had died.

The appellant argues that she should be allowed to stand in 
or substitute for the veteran to allow the appeal to 
continue.  This argument has been addressed by precedent 
decisions of higher courts and the Board is bound by these 
precedents.  As the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) explained in Zevalkink, 
supra, courts only decide real and substantial controversies, 
not hypothetical claims, Aetna Life Ins. Co. v. Haworth, 300 
U.S. 227, 241, 81 L. Ed. 617, 57 S. Ct. 461 (1937), and must 
refrain from deciding cases that do not present an actual 
case or controversy.  Mokal v. Derwinski, 1 Vet. App. 12, 13 
(1990).  Zevalkink, at 1243.  Because the purpose of 
38 U.S.C.A. § 1151 benefits is to compensate those who are 
injured or disabled as a result of medical or training and 
rehabilitation services care provided by the VA, for such 
injury or disability, the intent of the statute can no longer 
be fulfilled after the death of the claimant.  In the absence 
of a tangible benefit at issue, entitlement can only be 
viewed as hypothetical.

The laws providing for VA benefits do allow for dependency 
and indemnity compensation to be paid to a veteran's 
dependents after his or her death.  See 38 U.S.C.A. §§ 1121, 
1141, 1151, 1310.  However, although such a claim is by 
definition dependent upon the status of the veteran at the 
time of his death, a dependency and indemnity claim is 
procedurally separate from any claims filed by the veteran, 
and must be filed by the party who hopes to be beneficiary of 
dependency and indemnity compensation.  The Federal Circuit 
affirmed this principle in veterans' law and further 
explained that no irreparable injury accrues to the 
dependency and indemnity claimant in this situation.  
Zevalkink, at 1243-1244.  

Therefore this appeal for 38 U.S.C.A. § 1151 compensation on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2003).

In reaching this determination, the Board intimates no 
opinion as to the merits of the veteran's 38 U.S.C.A. § 1151 
appeal or to any derivative claim brought by the appellant.  
38 C.F.R. § 20.1106 (2003).


ORDER

The appeal for entitlement to VA compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 is rendered moot by the 
veteran's death and is dismissed.


REMAND

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5107(a).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Review of the claims file reveals 
that in an April 2001 letter, the appellant was provided with 
a 60 day time frame in which to provide evidence in support 
of her claim.  As this case is being remanded for additional 
actions, the RO must take this opportunity to inform the 
appellant that a full year is allowed to respond to a VCAA 
notice.  

The appellant contends that the veteran's death was caused 
and/or hastened by poor VA medical treatment.  Review of the 
claims file reveals that the veteran was admitted to the VA 
Medical Center in Gainesville in March 1996.  In July 1996 he 
was transferred to a VA nursing home in Lake City.  He was 
rehospitalized at the VA Medical Center in Lake City in April 
1999, where he died several months later, in August 1999.  
Records reflecting the two hospital stays are contained in 
the claims file and available for review, however, no records 
reflecting the veteran's nursing home stay from July 1996 to 
April 1999 are available for review.  These records are 
potentially relevant to the appellant's claim.  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Evidence contained in the claims file indicates that during 
his lifetime, the veteran had been awarded Social Security 
Disability benefits.  Records reflecting this award could 
potentially be relevant to the appellant's claim and should 
also be obtained prior to further review of the claims file.  

Lastly, the appellant has submitted information relating to a 
tort claim she filed against the VA in regard to the 
veteran's medical care.  This information shows that a 
settlement agreement was reached.  However, the complete tort 
claim file has not been obtained.  

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO should obtain all records 
reflecting the veteran's care at the Lake 
City VA nursing home between July 1996 
and April 1999 for inclusion in the file.

3.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits, as well as the medical records 
relied upon concerning that claim.  See 
38 U.S.C.A. § 5106.  

4.  The RO should obtain from appropriate 
VA sources, copies of the file pertaining 
to the appellant's tort claim.  If the 
entire file may not be made available, 
then as much pertinent information 
regarding the settlement reached as may 
be released should be obtained for 
inclusion in the claims file.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



